Name: Commission Regulation (EC) No 2703/94 of 7 November 1994 amending Annexes I, II and III to Council Regulation (EEC) No 2377/90 laying down a Community procedure for the establishment of maximum residue limits of veterinary medicinal products in foodstuffs of animal origin (Text with EEA relevance)
 Type: Regulation
 Subject Matter: health;  deterioration of the environment;  animal product
 Date Published: nan

 8.11.1994 EN Official Journal of the European Communities L 287/19 COMMISSION REGULATION (EC) No 2703/94 of 7 November 1994 amending Annexes I, II and III to Council Regulation (EEC) No 2377/90 laying down a Community procedure for the establishment of maximum residue limits of veterinary medicinal products in foodstuffs of animal origin (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2377/90 of 26 June 1990 laying down a Community procedure for the establishment of maximum residue limits of veterinary medicinal products in foodstuffs of animal origin (1), as last amended by Commission Regulation (EC) No 2701/94 (2), and in particular Articles 6, 7 and 8 thereof, Whereas, in accordance with Regulation (EEC) No 2377/90, maximum residue limits must be established progressively for all pharmacologically active substances which are used within the Community in veterinary medicinal products intended for administration to food-producing animals; Whereas maximum residue limits should be established only after the examination within the Committee for Veterinary Medicinal Products of all the relevant information concerning the safety of residues of the substance concerned for the consumer of foodstuffs of animal origin and the impact of residues on the industrial processing of foodstuffs; Whereas, in establishing maximum residue limits for residues of veterinary medicinal products in foodstuffs of animal origin, it is necessary to specify the animal species in which residues may be present, the levels which may be present in each of the relevant meat tissues obtained from the treated animal (target tissue) and the nature of the residue which is relevant for the monitoring of residues (marker residue); Whereas, for the control of residues, as provided for in appropriate Community legislation, maximum residue limits should usually be established for the target tissues of liver or kidney; whereas, however, the liver and kidney are frequently removed from carcases moving in international trade, and maximum residue limits should therefore also always be established for muscle or fat tissues; Whereas, in the case of veterinary medicinal products intended for use in laying birds, lactating animals or honey bees, maximum residue limits must also be established for eggs, milk or honey; Whereas florfenicol should be inserted into Annex I to Regulation (EEC) No 2377/90; Whereas gonadotrophin releasing hormone should be inserted into Annex II to Regulation (EEC) No 2377/90; whereas by extrapolation of scientific data this classification into Annex II shall apply to all food-producing animals; Whereas moxidectin, should be inserted into Annex III to Regulation (EEC) No 2377/90 in order to allow for the establishment of the specificity of the analytical method against Doramectin for which a standard must become publicly available; Whereas ceftiofur should be inserted into Annex III to Regulation (EEC) No 2377/90 in order to allow for the completion of the validation of the analytical method for bovine and porcine liver and fat tissues; whereas surveillance of residues of ceftiofur is assured by monitoring bovine and porcine muscle and kidney tissues; Whereas a period of 60 days should be allowed before the entry into force of this Regulation in order to allow Member States to make any adjustment which may be necessary to the authorizations to place the veterinary medicinal products concerned on the market which have been granted in accordance with Council Directive 81/851/EEC (3), as last amended by Directive 93/40/EEC (4) to take account of the provisions of this Regulation; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee for the adaptation to technical progress of Directives on the removal of technical barriers to trade in the veterinary medicinal products sector, HAS ADOPTED THIS REGULATION: Article 1 Annexes I, II and III to Regulation (EEC) No 2377/90 are hereby amended as set out in the Annex hereto. Article 2 This Regulation shall enter into force on the 60th day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 November 1994. For the Commission Martin BANGEMANN Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 1. (2) See page 7 of this Official Journal. (3) OJ No L 317, 6. 11. 1981, p. 1. (4) OJ No L 214, 24. 8. 1993, p. 31. ANNEX A. Annex I is amended as follows: 1. Anti-infectious agents 1.2. Antibiotics 1.2.5. Florfenicol and related compounds Pharmacologically active substances Marker residue Animal species MRLs Target tissues Other provisions 1.2.5.1. Florfenicol Sum of florfenicol and its metabolites measured as florfenicol-amine Bovine 200 Ã ¼g/kg 300 Ã ¼g/kg 3 000 Ã ¼g/kg Muscle Kidney Liver B. In Annex II, point 2. Organic compounds the following headings are added: 2. Organic compounds Pharmacologically active substance(s) Animal species Other provisions 2.9. Gonadotrophin releasing hormone All food producing species C. Annex III is amended as follows: 1. Anti-infectious agents 2. Antibiotics 1.2.4. Cephalosporins Pharmacologically active substance(s) Marker residue Animal species MRLs Target tissues Other provisions 1.2.4.1. Ceftiofur Sum of all residues retaining the betalactam structure expressed as desfuroyleceftiofur Bovine 2 000 Ã ¼g/kg 200 Ã ¼g/kg 600 Ã ¼g/kg 100 Ã ¼g/kg Kidney, liver Muscle Fat Milk Provisional MRLs expire on 1 July 1997 Porcine 4 000 Ã ¼g/kg 3 000 Ã ¼g/kg 500 Ã ¼g/kg 600 Ã ¼g/kg Kidney Liver Muscle Fat 2. Antiparasitic agents 2.3. Agents acting against endo- and ectoparasites 2.3.1. Avermectins Pharmacologically active substance(s) Marker residue Animal species MRLs Target tissues Other provisions 2.3.1.1. Moxidectin Moxidectin Bovine 200 Ã ¼g/kg Fat Provisional MRLs expire on 1 July 1997 Ovine 20 Ã ¼g/kg Kidney, liver